Citation Nr: 1401643	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  03-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from November 9, 1998 to April 16, 2003?

2.  What evaluation is warranted for PTSD from April 17, 2003 to March 14, 2005?

3.  Entitlement to service connection for alcohol abuse claimed as secondary to PTSD.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for alcohol abuse.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1969 and from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  This case was certified to the Board by the Regional Office (RO) in Newark, New Jersey. 

In a May 2003 rating decision, VA determined that the Veteran was incompetent for VA purposes. 

With respect to the rating assigned the Veteran's posttraumatic stress disorder, in October 2010, the Board denied entitlement to a rating in excess of 70 percent for the period between November 9, 1998 and April 16, 2003; and in excess of 30 percent for the period between April 17, 2003 and March 14, 2005.  In June 1011, the parties to a joint motion for partial remand asked the United States Court of Appeals for Veterans Claims (Court) to vacate and remand those decisions.  The Court granted the motion.  This matter was remanded by the Board in January 2012 for further development.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.



REMAND

In a March 2012 rating decision, the Veteran was denied entitlement to service connection for alcohol abuse claimed as secondary to PTSD, and entitlement to compensation under 38 U.S.C.A. § 1151 for alcohol abuse.  He expressed disagreement with the decision in April 2012.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

In doing so, the Board must also remand the issues regarding the evaluations warranted for PTSD from November 9, 1998 to April 16, 2003 and from April 17, 2003 to March 14, 2005?  To the end, the issue of whether an increased rating is warranted for the Veteran's PTSD may be affected by the claim of entitlement to service connection for alcohol abuse claimed as secondary to PTSD.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Also, on remand, the RO should attempt to locate and obtain records from the Lyons VA Medical Center.  The Veteran indicated that he was in a program there in the 1990s.  These records may aid in the Veteran's claims and should be obtained if available.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any VA treatment records from the Lyons VA Medical Center to include all records from the 1990s.  Any records obtained must be associated with the Veteran's claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After fulfilling any duty to assist, to include the conduct of any necessary VA compensation examination, the RO must readjudicate all claims in light of any additional evidence received.  Readjudication of these claims specifically includes consideration of the medical evidence submitted in October 2013 from Michael L. Cesta, M.D., linking the appellant's alcoholism to his service connected posttraumatic stress disorder; as well as evidence showing that the claimant in 1990 was reporting a 20 year history of alcohol abuse, i.e., dating near the period when the Veteran served on active duty.    

3.  If the claim remains denied a statement of the case must be issued for the claims for service connection for alcohol abuse claimed as secondary to PTSD and compensation under 38 U.S.C.A. § 1151 for alcohol abuse.  In doing so, the RO must specifically address whether the Veteran's alcohol abuse was aggravated by his service connected PTSD.  Should the claims of entitlement to service connection/compensation for alcohol abuse remain denied the Veteran is advised that he must file a timely substantive appeal if he wants the Board to consider the issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



